Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 18th, 2022 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated July 18th, 2022 have been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2) in view of Kimoto (US 2015/0372172 A1).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
an insulating layer disposed on the first semiconductor region (Figure 1, #110);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128); wherein the first conductive contact is disposed through the insulating layer (Figure 1, #110);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Its noted that the result structure of the combination of Smith et al. and Chen et al. would result in the second conductive contact of Smith et al. being “laterally retracted from the third dielectric layer” when it makes contact through the insulating layer.
Smith et al. does not disclose that the first conductive contact is in direct contact with a top surface of the insulating layer. 
Rim et al. discloses a first conductive contact structure (Figure 6B, #632) that is in direct contact (Figure 6B, #628) with the top surface of an insulating layer (Figure 6B, #512).  Rim et al. teaches that silicide material used for the metallization of a polysilicon emitter region of a solar can provide a simpler metallization process and reduces alignment issues (Column 4, Lines 3-22), wherein this allows for increased solar cell efficiency (Column 1, Lines 37-39).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first conductive contact of Smith et al. be in direct contact with a top surface of the insulating layer as disclosed by Rim et al. for the advantages of utilizing a simpler metallization process that reduces alignment issues.
Modified Smith et al. does not disclose the first conductive contact has an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion.
Kimoto discloses a first conductive contact has an upper wide portion (Figure 1, #9 – upper portion) and a lower narrow portion (Figure 1, #9 lower portion), the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion (Figure 1, #9, the wider portion has a greater vertical thickness than the bottom narrow portion). Kimoto discloses that this configuration enhances the properties of a back-contact type cell (Paragraph 0080).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first conductive contact with an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion as disclosed by Kimoto in modified Smith et al. back contact solar cell for the advantage of having enhanced properties.

	In view of Claim 6, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).

	In view of Claim 8, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – the overlapped portion) and a portion of the third dielectric layer (Figure 1, #118) are disposed over the first semiconductor region (Figure 1, #108).

	In view of Claim 9, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).

	In view of Claim 10, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second conductive contacts each comprise a metal foil or wire (Column 4, Lines 18-20).

	In view of Claim 11, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).




Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2) in view of Kimoto (US 2015/0372172 A1).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Smith et al. doesn’t disclose that the second conductive contact is laterally retracted from the third dielectric layer so as to leave a portion of it uncovered.
Rim et al. discloses an embodiment where the second conductive contact structure does not completely cover the underlying layer such that it is laterally retracted from the underlying layer (Figure 1, #120 doesn’t complete cover the underlying layer).  Rim et al. teaches that some embodiments of the present disclosure allow for increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures (Column 1, Lines 28-39).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact structure to not completely cover the underlying layer such that it is laterally retracted from the underlying layer as disclosed by Rim et al. in Smith et al. solar cell that would result in the  second conductive contact being laterally retracted from the third dielectric layer so as to leave a portion of it uncovered for the advantages of allowing increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures.
Smith et al. does not disclose that the first conductive contact is in direct contact with a top surface of the insulating layer. 
Rim et al. discloses a first conductive contact structure (Figure 6B, #632) that is in direct contact (Figure 6B, #628) with the top surface of an insulating layer (Figure 6B, #512).  Rim et al. teaches that silicide material used for the metallization of a polysilicon emitter region of a solar can provide a simpler metallization process and reduces alignment issues (Column 4, Lines 3-22), wherein this allows for increased solar cell efficiency (Column 1, Lines 37-39).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first conductive contact of Smith et al. be in direct contact with a top surface of the insulating layer as disclosed by Rim et al. for the advantages of utilizing a simpler metallization process that reduces alignment issues.
Modified Smith et al. does not disclose the first conductive contact has an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion.
Kimoto discloses a first conductive contact has an upper wide portion (Figure 1, #9 – upper portion) and a lower narrow portion (Figure 1, #9 lower portion), the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion (Figure 1, #9, the wider portion has a greater vertical thickness than the bottom narrow portion). Kimoto discloses that this configuration enhances the properties of a back-contact type cell (Paragraph 0080).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first conductive contact with an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion as disclosed by Kimoto in modified Smith et al. back contact solar cell for the advantage of having enhanced properties.

	In view of Claim 6, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).

	In view of Claim 8, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – the overlapped portion) and a portion of the third dielectric layer (Figure 1, #118) are disposed over the first semiconductor region (Figure 1, #108).

	In view of Claim 9, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).

	In view of Claim 10, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second conductive contacts each comprise a metal foil or wire (Column 4, Lines 18-20).

	In view of Claim 11, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al., Chen et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).



Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Westerberg et al. (US 9,525,083 B2) in view of Rim et al. (US 9,196,758 B2) in view of Kimoto (US 2015/0372172 A1).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Smith et al. doesn’t disclose that the second conductive contact is laterally retracted from the third dielectric layer so as to leave a portion of it uncovered.
Westerberg et al. discloses an embodiment where the second conductive contact structure does not completely cover the underlying layers such that it is laterally retracted from the underlying layers (Figure 7, #130 doesn’t complete cover the underlying layer).  Westerberg et al. teaches that some embodiments of the present disclosure allow for increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures (Column 1, Lines 31-42).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact structure to not completely cover the underlying layer such that it is laterally retracted from the underlying layer as disclosed by Westerberg et al. in Smith et al. solar cell that would result in the  second conductive contact being laterally retracted from the third dielectric layer so as to leave a portion of it uncovered for the advantages of allowing increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures.
Smith et al. does not disclose that the first conductive contact is in direct contact with a top surface of the insulating layer. 
Rim et al. discloses a first conductive contact structure (Figure 6B, #632) that is in direct contact (Figure 6B, #628) with the top surface of an insulating layer (Figure 6B, #512).  Rim et al. teaches that silicide material used for the metallization of a polysilicon emitter region of a solar can provide a simpler metallization process and reduces alignment issues (Column 4, Lines 3-22), wherein this allows for increased solar cell efficiency (Column 1, Lines 37-39).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first conductive contact of Smith et al. be in direct contact with a top surface of the insulating layer as disclosed by Rim et al. for the advantages of utilizing a simpler metallization process that reduces alignment issues.
Modified Smith et al. does not disclose the first conductive contact has an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion.
Kimoto discloses a first conductive contact has an upper wide portion (Figure 1, #9 – upper portion) and a lower narrow portion (Figure 1, #9 lower portion), the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion (Figure 1, #9, the wider portion has a greater vertical thickness than the bottom narrow portion). Kimoto discloses that this configuration enhances the properties of a back-contact type cell (Paragraph 0080).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first conductive contact with an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion as disclosed by Kimoto in modified Smith et al. back contact solar cell for the advantage of having enhanced properties.

	In view of Claim 6, Smith et al., Chen et al., Westerberg et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al., Chen et al., Westerberg et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).

	In view of Claim 8, Smith et al., Chen et al., Westerberg et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – the overlapped portion) and a portion of the third dielectric layer (Figure 1, #118) are disposed over the first semiconductor region (Figure 1, #108).

	In view of Claim 9, Smith et al., Chen et al., Westerberg et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).

	In view of Claim 10, Smith et al., Chen et al., Westerberg et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second conductive contacts each comprise a metal foil or wire (Column 4, Lines 18-20).

	In view of Claim 11, Smith et al., Chen et al., Westerberg et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al., Chen et al., Westerberg et al., Rim et al., and Kimoto are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).


Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2) in view of Goto et al. (US 2014/0020756 A1).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
an insulating layer disposed on the first semiconductor region (Figure 1, #110);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128); wherein the first conductive contact is disposed through the insulating layer (Figure 1, #110);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Its noted that the result structure of the combination of Smith et al. and Chen et al. would result in the second conductive contact of Smith et al. being “laterally retracted from the third dielectric layer” when it makes contact through the insulating layer.
Smith et al. does not disclose that the first conductive contact is in direct contact with a top surface of the insulating layer. 
Rim et al. discloses a first conductive contact structure (Figure 6B, #632) that is in direct contact (Figure 6B, #628) with the top surface of an insulating layer (Figure 6B, #512).  Rim et al. teaches that silicide material used for the metallization of a polysilicon emitter region of a solar can provide a simpler metallization process and reduces alignment issues (Column 4, Lines 3-22), wherein this allows for increased solar cell efficiency (Column 1, Lines 37-39).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first conductive contact of Smith et al. be in direct contact with a top surface of the insulating layer as disclosed by Rim et al. for the advantages of utilizing a simpler metallization process that reduces alignment issues.
Modified Smith et al. does not disclose the first conductive contact has an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion.
Goto discloses a first conductive contact has an upper wide portion (Figure 2, #40/#41 – upper portion) and a lower narrow portion (Figure 2, #40/#41 lower portion), the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion (Figure 2, #40/#41, the wider portion has a greater vertical thickness than the bottom narrow portion). Goto teaches that this configuration results in a photovoltaic device with reduced leak current and increased photovoltaic efficiency (Paragraph 0009).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first conductive contact with an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion as disclosed by Goto in modified Smith et al. back contact solar cell for the advantage of reduced leak current and increased photovoltaic efficiency.

	In view of Claim 6, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).

	In view of Claim 8, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – the overlapped portion) and a portion of the third dielectric layer (Figure 1, #118) are disposed over the first semiconductor region (Figure 1, #108).

	In view of Claim 9, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).

	In view of Claim 10, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second conductive contacts each comprise a metal foil or wire (Column 4, Lines 18-20).

	In view of Claim 11, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).


Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Rim et al. (US 9,196,758 B2) in view of Goto et al. (US 2014/0020756 A1).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Smith et al. doesn’t disclose that the second conductive contact is laterally retracted from the third dielectric layer so as to leave a portion of it uncovered.
Rim et al. discloses an embodiment where the second conductive contact structure does not completely cover the underlying layer such that it is laterally retracted from the underlying layer (Figure 1, #120 doesn’t complete cover the underlying layer).  Rim et al. teaches that some embodiments of the present disclosure allow for increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures (Column 1, Lines 28-39).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact structure to not completely cover the underlying layer such that it is laterally retracted from the underlying layer as disclosed by Rim et al. in Smith et al. solar cell that would result in the  second conductive contact being laterally retracted from the third dielectric layer so as to leave a portion of it uncovered for the advantages of allowing increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures.
Smith et al. does not disclose that the first conductive contact is in direct contact with a top surface of the insulating layer. 
Rim et al. discloses a first conductive contact structure (Figure 6B, #632) that is in direct contact (Figure 6B, #628) with the top surface of an insulating layer (Figure 6B, #512).  Rim et al. teaches that silicide material used for the metallization of a polysilicon emitter region of a solar can provide a simpler metallization process and reduces alignment issues (Column 4, Lines 3-22), wherein this allows for increased solar cell efficiency (Column 1, Lines 37-39).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first conductive contact of Smith et al. be in direct contact with a top surface of the insulating layer as disclosed by Rim et al. for the advantages of utilizing a simpler metallization process that reduces alignment issues.
Modified Smith et al. does not disclose the first conductive contact has an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion.
Goto discloses a first conductive contact has an upper wide portion (Figure 2, #40/#41 – upper portion) and a lower narrow portion (Figure 2, #40/#41 lower portion), the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion (Figure 2, #40/#41, the wider portion has a greater vertical thickness than the bottom narrow portion). Goto teaches that this configuration results in a photovoltaic device with reduced leak current and increased photovoltaic efficiency (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first conductive contact with an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion as disclosed by Goto in modified Smith et al. back contact solar cell for the advantage of reduced leak current and increased photovoltaic efficiency.

	In view of Claim 6, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).

	In view of Claim 8, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – the overlapped portion) and a portion of the third dielectric layer (Figure 1, #118) are disposed over the first semiconductor region (Figure 1, #108).

	In view of Claim 9, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).

	In view of Claim 10, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second conductive contacts each comprise a metal foil or wire (Column 4, Lines 18-20).

	In view of Claim 11, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al., Chen et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).



Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,502,601 B1) in view of Chen et al. (US 2014/0096821 A1) in view of Westerberg et al. (US 9,525,083 B2) in view of Rim et al. (US 9,196,758 B2) in view of Goto et al. (US 2014/0020756 A1).

In view of Claim 1, Smith et al. discloses a solar cell (Figure 1 – Column 3, Lines 54-67 & Column 4, Lines 1-54), comprising: 
a first dielectric layer disposed on a back side of a substrate (Figure 1, #114);
a first semiconductor region disposed on the first dielectric layer (Figure 1, #108);
a second dielectric layer (Figure 1, #120) disposed on portions of the first semiconductor region (Figure 1, #116 & #118) and on portions of the back side of the substrate (Figure 1, #131);
a second semiconductor region disposed on the second dielectric layer (Figure 1, #112), wherein a portion of the second dielectric layer is disposed between the first and second semiconductor regions (Figure 1, #116);
a third dielectric layer disposed on the second semiconductor region (Figure 1, #113);
a first conductive contact disposed over the first semiconductor region but not disposed over the third dielectric layer (Figure 1, #126 & #128);
a second conductive contact disposed over the third dielectric layer and second semiconductor region (Figure 1, #127 & #129).
Smith et al. does not disclose that the second conductive contact is disposed through the third dielectric layer.
Chen et al. discloses that conductive contacts (Figure 1, #22 & #24) are disposed through an intervening insulating layers (Figure 1, #20) so as to directly make contact to either a first or second semiconductor region (Figure 1, N+ and P+ regions – Paragraph 0016-0018).  Chen et al. teaches that the junction surface between the polysilicon and semiconductor substrate reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency and be improved (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact disposed through the third dielectric layer in Smith et al. solar cell because Chen et al. teaches that this configuration advantageously reduces the occurrence of carrier recombination and thus the photoelectric conversion efficiency is improved.
Smith et al. doesn’t disclose that the second conductive contact is laterally retracted from the third dielectric layer so as to leave a portion of it uncovered.
Westerberg et al. discloses an embodiment where the second conductive contact structure does not completely cover the underlying layers such that it is laterally retracted from the underlying layers (Figure 7, #130 doesn’t complete cover the underlying layer).  Westerberg et al. teaches that some embodiments of the present disclosure allow for increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures (Column 1, Lines 31-42).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second conductive contact structure to not completely cover the underlying layer such that it is laterally retracted from the underlying layer as disclosed by Westerberg et al. in Smith et al. solar cell that would result in the  second conductive contact being laterally retracted from the third dielectric layer so as to leave a portion of it uncovered for the advantages of allowing increased solar cell manufacture efficiency by providing novel processes for fabricating solar cell structures and allow for increased solar cell efficiency by providing novel solar cell structures.
Smith et al. does not disclose that the first conductive contact is in direct contact with a top surface of the insulating layer. 
Rim et al. discloses a first conductive contact structure (Figure 6B, #632) that is in direct contact (Figure 6B, #628) with the top surface of an insulating layer (Figure 6B, #512).  Rim et al. teaches that silicide material used for the metallization of a polysilicon emitter region of a solar can provide a simpler metallization process and reduces alignment issues (Column 4, Lines 3-22), wherein this allows for increased solar cell efficiency (Column 1, Lines 37-39).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first conductive contact of Smith et al. be in direct contact with a top surface of the insulating layer as disclosed by Rim et al. for the advantages of utilizing a simpler metallization process that reduces alignment issues.
Modified Smith et al. does not disclose the first conductive contact has an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion.
Goto discloses a first conductive contact has an upper wide portion (Figure 2, #40/#41 – upper portion) and a lower narrow portion (Figure 2, #40/#41 lower portion), the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion (Figure 2, #40/#41, the wider portion has a greater vertical thickness than the bottom narrow portion). Goto teaches that this configuration results in a photovoltaic device with reduced leak current and increased photovoltaic efficiency (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first conductive contact with an upper wide portion and a lower narrow portion, the upper wide portion having a greater vertical thickness greater than a vertical thickness of the lower narrow portion as disclosed by Goto in modified Smith et al. back contact solar cell for the advantage of reduced leak current and increased photovoltaic efficiency.

	In view of Claim 6, Smith et al., Chen et al., Westerberg et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the third dielectric layer comprises silicon nitride (Column 4, Lines 46-54).

	In view of Claim 7, Smith et al., Chen et al., Westerberg et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – vertical portion) and a portion of the third dielectric layer (Figure 1, #116 & #118) are disposed between the first and second conductive contact structures (Figure 1, #128-#129).

	In view of Claim 8, Smith et al., Chen et al., Westerberg et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a portion of the second semiconductor region (Figure 1, #112 – the overlapped portion) and a portion of the third dielectric layer (Figure 1, #118) are disposed over the first semiconductor region (Figure 1, #108).

	In view of Claim 9, Smith et al., Chen et al., Westerberg et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches an insulating region disposed on the first semiconductor region (Figure 1, #110), wherein the first conductive contact is disposed through the insulating region (Figure 1, #126 & #128).

	In view of Claim 10, Smith et al., Chen et al., Westerberg et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second conductive contacts each comprise a metal foil or wire (Column 4, Lines 18-20).

	In view of Claim 11, Smith et al., Chen et al., Westerberg et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the second conductive contact (Figure 1, #127 & #129) is disposed over the first and second semiconductor regions (Figure 1, #108 & #112).

	In view of Claim 12, Smith et al., Chen et al., Westerberg et al., Rim et al., and Goto et al. are relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the first and second semiconductor regions comprise a first and second polycrystalline silicon emitter regions (Column 3, Lines 54-67).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726